Citation Nr: 0706172	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  01-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the left foot with recurrent heloma.

4.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the right foot with recurrent heloma molle. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active military service for 20 years from 
October 1974 to October 1994.

This case is before the Board of Veterans Appeals (Board) on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In pertinent part, this decision granted a 10 percent 
evaluation for arthritis of the left knee and continued 10 
percent ratings for hallux valgus of the left foot and the 
right foot, respectively.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2001.

In April 2002, the Board undertook additional development on 
the claims itemized above, pursuant to authority granted by 
regulations in effect at that time.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).

In May 2003, the Board remanded the matters on appeal so 
evidence obtained via the Board's April 2002 development 
action could be considered in the first instance by the 
agency of original jurisdiction (AOJ).

In a rating decision of September 2003, the RO granted a 
separate 10 percent rating for the left knee disorder based 
on instability.  The veteran's appeal for an increased rating 
now involves evaluation of both disability due to left knee 
arthritis and disability due to left knee instability.  

In January 2005, this matter was remanded to the RO for 
additional development.  

The Board notes that medical evidence of record raises the 
issue of entitlement to service connection for tinea pedis, 
onychocryptosis, and onychomycosis.  The August 2006 VA 
examination report indicates that the VA examiner, a 
podiatrist, opined that the tinea pedis, onychocryptosis, and 
onychomycosis were related to the veteran's period of 
service.  This raises the issue of entitlement to service 
connection for tinea pedis, onychocryptosis, and 
onychomycosis and this is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The service-connected traumatic arthritis of the left 
knee is principally manifested by complaints of pain with 
objective findings of intermittent effusion, full range of 
extension, flexion limited to 110 to 130 degrees, X-ray 
evidence of advanced degenerative osteoarthritic disease, and 
slight instability without objective evidence of subluxation, 
lack of endurance, fatigability, weakness, locking, 
ankylosis, or dislocation.     

2.  The service-connected hallux valgus of the left foot with 
recurrent heloma molle is principally manifested by mild 
hallux valgus deformity of the left great toe, markedly 
increased callus to the lateral aspect of the great toe, a 
bunion on the left great toe, a 1 centimeter callus on the 
plantar surface of the first metatarsal head of the great 
toe, and pain on the medial aspect of the left great toe on 
the hallux valgus deformity and bunion.  

3.  The service-connected hallux valgus of the right foot 
with recurrent heloma molle is principally manifested by 
moderate hallux valgus deformity of the right great toe, a 
marked increase in callus formation to the plantar and 
lateral aspects of the great toe which is tender to 
palpation, and some calluses on the plantar surface of the 
right foot on the first metatarsal head.

4.  The service-connected bilateral heloma is principally 
manifested by deformity of the left fifth toe with no bone 
and the fleshy residual of the toe curved around the fourth 
toe, mild to moderate tenderness of the left fifth toe, a 3 
millimeter corn or heloma molle between the left fourth and 
fifth toes with pain to palpation over the fourth and fifth 
toes of the left foot, tenderness to palpation of the right 
fourth and fifth toes on the lateral aspects, and some 
calluses over the right fourth and fifth toes on the plantar 
surfaces.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected traumatic arthritis of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2006). 

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected instability of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2006). 

3.  The criteria for a disability evaluation in excess of 10 
percent for hallux valgus of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5280, 5284 (2006). 

4.  The criteria for a disability evaluation in excess of 10 
percent for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5284 (2006). 

5.  The criteria for a 10 percent disability evaluation for 
bilateral heloma molle have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5279 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
the purpose of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
"is to require that the VA provide affirmative notification 
to the claimant prior to the initial decision in the case as 
to the evidence that is needed and who shall be responsible 
for providing it."  The Federal Circuit stated that VA's duty 
is not satisfied by post-decisional documents from which a 
claimant might have been able to infer what evidence VA found 
lacking with regard to the claim.  The Federal Circuit held 
that 38 U.S.C.A. § 5103 requires that VA provide notice prior 
to the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the veteran in July 2003 and April 2005.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claims for 
increased ratings, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence that pertains to the 
claims to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in July 2003 and April 2005.  After the July 2003 VCAA notice 
was provided, the veteran had over one year to respond to the 
notice and submit additional evidence before the claims were 
transferred to the Board.  The claims were readjudicated in 
September 2003 and June 2004.  After the April 2005 VCAA 
notice was provided, the veteran again had over one year to 
respond to the notice and submit additional evidence before 
the claims were transferred to the Board.  The claims were 
readjudicated in October 2006.  The Board points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, and element (5), effective date, the 
veteran received notice specific to Dingess/Hartman as to how 
disability ratings and effective dates are assigned along 
with the October 2006 supplemental statement of the case.  
Notwithstanding this belated notice, the Board determines 
that the veteran was not prejudiced by any defect in timing.  
Even though the timing of this notice was defective, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for increased ratings for the service-connected left knee and 
hallux valgus of the left and right feet, as will be 
explained below.  As a result, there is no prejudice to the 
veteran because an increased rating is not awarded and there 
is no effective date to be determined.  Regarding the claim 
for an increased rating for heloma molle of the left and 
right feet, whatever effective date is assigned by the RO is 
an appealable issue.  The veteran has not been prejudiced by 
the lack of notice as to the effective-date provisions for 
the claims for increase.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.

The Board finds that the duty to assist has been met.  VA 
treatment records dated from February 1999 to August 2006 
from the Shreveport VA medical facility have been obtained.  
The RO made an attempt to obtain the veteran's treatment 
records from the Central Texas VA Healthcare system and in 
October 2002, the RO was informed that the Texas Healthcare 
system found no record of treatment of the veteran.  The 
veteran was informed of this search result in the September 
2003 supplemental statement of the case.  The veteran was 
afforded VA examinations in August 2000, August 2002, July 
2005, August 2005, and August 2006 in order to evaluate the 
nature and severity of the service-connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  



Rating Foot Disabilities

Under Diagnostic Code 5280, hallux valgus, unilateral, a 10 
percent rating is assigned for hallux valgus, unilateral, if 
operated with resection of metatarsal head, or if severe, if 
equivalent to amputation of great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.   

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is warranted for moderate foot injuries.  A 20 percent 
rating is warranted for moderately severe foot injuries.  A 
30 percent rating is warranted for severe foot injuries.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The note indicates 
that with actual loss of use of the foot, a 40 percent rating 
is assigned.  38 C.F.R. 4.71a, Diagnostic Code 5284.    

Under Diagnostic Code 5279, metatarsalgia, anterior (Morton's 
disease), a 10 percent evaluation is assigned for unilateral 
or bilateral metatarsalgia.  38 C.F.R. 4.71a, Diagnostic Code 
5279.  

Rating Knee Disabilities

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 




III. Analysis

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee and in 
excess of 10 percent for instability of the left knee. 

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
service-connected traumatic arthritis of the left knee.  The 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left knee disability under Diagnostic Code 
5260.  The medical evidence demonstrates that upon VA 
examinations and evaluations in August 2000, August 2002, 
July 2005, January 2006, February 2006, March 2006, and 
August 2006, the flexion of the left knee ranged from 110 
degrees to 130 degrees.  In order for a disability evaluation 
in excess of 10 percent to be assigned under Diagnostic Code 
5260, flexion must be limited to 30 degrees or less.  Thus, 
the Board concludes that a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

The Board notes that the August 2000, August 2002, July 2005, 
January 2006, February 2006, March 2006, and August 2006 VA 
examination and evaluation reports indicate that the veteran 
had full extension of the left knee.  Under Diagnostic Code 
5261, a 20 percent disability evaluation is warranted for 
extension limited to 15 degrees.  Thus, a disability 
evaluation in excess of 10 percent under Diagnostic Code 5261 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.   

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board notes that in the March 2000 rating decision, the 
RO assigned a 10 percent rating to the service-connected left 
knee disability upon findings of noncompensable limitation of 
motion with pain.  See Deluca, supra.  There is no evidence 
of any additional limitation of flexion or extension of the 
left knee due to pain.  Pain was considered when the range of 
motion testing was performed.  The August 2000 VA examination 
report indicates that the range of motion of the left knee 
was zero degrees to 114 degrees with pain.  The examiner 
noted that the veteran had functional deficits secondary to 
pain and decreased range of motion.  There is no objective 
evidence of any additional limitation of motion, less than 
114 degrees, due to the pain.  The July 2005 VA examination 
report indicates that the range of motion of the left knee 
was zero degrees to 130 degrees.  The examiner noted that 
were no additional limitations due to pain.  There was no 
objective evidence of painful motion upon this examination.  
There was no functional limitations upon standing or walking.  
The examiner opined that there was no additional functional 
impairment on the basis of pain.  Despite the veteran's 
subjective complaints of severe pain in the left knee, there 
is no objective evidence of additional limitation of motion 
less than 110 degrees of flexion due to pain.  The veteran's 
current 10 percent rating takes into consideration and 
incorporates the functional loss due to pain, including pain 
during flare-ups.  The left knee disability has not been 
shown to produce functional impairment that would warrant a 
rating higher than 10 percent.  See DeLuca; supra.  

There is no evidence of additional limitation of flexion or 
extension of the left knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The August 2000 VA 
examination report indicates that the examiner noted that the 
veteran had functional deficits secondary to pain and 
decreased range of motion.  There is no objective evidence of 
any additional limitation of motion or additional functional 
impairment due to weakness, fatigability, incoordination, or 
lack of endurance.  There were no functional limitations upon 
standing or walking.  There was no weakness, effusion, 
redness, heat, abnormal movement, or guarding of movement.  
The examiner opined that he would resort to speculation if he 
attempted to opine if there was additional limitation of 
motion due to repetitive use.  A January 2006 orthopedic 
clinic record indicates that muscle strength on the left knee 
and leg was 4/5.  A February 2006 physical therapy record 
indicates that the veteran had 4+/5 muscle strength in the 
left knee and leg.  Despite the veteran's subjective 
complaints of weakness, fatigability, incoordination, or lack 
of endurance in the left knee, there is no objective evidence 
of additional limitation of motion or functional impairment 
due to weakness, fatigability, incoordination, or lack of 
endurance.  Based on the objective medical evidence of 
record, there is no basis for the assignment of additional 
disability due to pain, weakness, fatigability, weakness, or 
incoordination, and the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  The veteran has 
had intermittent complaints of locking and there are findings 
of intermittent effusion.  The veteran reported no locking in 
the left knee upon examination in August 2000 and August 
2002, but he reported locking upon examination in July 2005.  
There is no objective evidence of locking.  Mild effusion was 
detected upon examination in August 2002 and August 2006.  
This cannot be considered to be frequent locking and 
effusion.  Thus, a rating is not warranted under Diagnostic 
Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5003.  
Degenerative arthritis of the left knee was established upon 
x-ray examination since 2000.  A January 2006 Magnetic 
Resonance Imaging (MRI) revealed advanced degenerative 
osteoarthritic changes in the left knee.  There is evidence 
of painful motion.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  As 
discussed above, a rating in excess of 10 percent based upon 
limitation of flexion or extension of the left knee is not 
warranted under Diagnostic Codes 5260 or 5261.  

The Board notes that a separate 10 percent evaluation is 
currently assigned to the left knee under VAOPGCPREC 23-97 
for instability, in addition to the 10 percent evaluation 
assigned under Diagnostic Codes 5010-5003.  In applying the 
law to the existing facts, the Board finds that a disability 
evaluation in excess of 10 percent is not warranted for 
instability of the left knee.  The medical evidence of record 
more closely approximates the criteria for a 10 percent 
rating which is slight instability of the left knee.  
Instability of the left knee was not detected upon 
examination in August 2000.  Upon VA examination in August 
2002, instability of the left knee with pain was detected.  
Instability of the left knee was not detected upon VA 
examination in July 2005.  However, instability was detected 
in 2006.  A January 2006 orthopedic clinic record indicates 
that there was minimal to moderate laxity of the left knee.  
A February 2006 record indicates that there was minimal 
laxity of the knee.  

The Board finds that the evidence more closely approximates 
slight instability of the left knee, not moderate or severe 
instability.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5257.  The diagnostic code under which 
instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, 
is not predicated on loss of range of motion, and therefore, 
§§ 4.40, 4.45, and 4.59 with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the left knee.  The VA examination reports 
uniformly indicate that extension of the left knee was full.  

A review of the evidence does not demonstrate that the 
veteran's left knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 10 
percent for traumatic arthritis of the left knee is not 
warranted and a disability evaluation in excess of 10 percent 
for instability of the left knee not warranted.  The 
preponderance of the evidence is against the claim, and the 
claim is denied.  

Entitlement to disability evaluations in excess of 10 percent 
for hallux valgus of the left and right feet with recurrent 
heloma.

A 10 percent rating is assigned to the hallux valgus of the 
left foot with heloma molle under Diagnostic Code 5280 and a 
10 percent rating is also assigned to the hallux valgus of 
the right foot with heloma molle under Diagnostic Code 5280.  
The 10 percent rating is the highest possible rating under 
Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5280.  

Consequently, the Board has explored the possibility of 
rating the service-connected hallux valgus of the left and 
right feet with recurrent heloma under a different diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating other than which he has already 
been granted.  The veteran's service-connected foot 
disabilities may also be rated under Diagnostic Code 5284, 
foot injuries.  In order for a disability in excess of 10 
percent to be warranted under Diagnostic Code 5284, the 
evidence must establish moderately severe or severe foot 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

After review of all of the evidence of record, the Board 
finds that there is no evidence of moderately severe or 
severe disability of the left or right foot.  The medical 
evidence of record shows that the hallux valgus of the left 
foot more closely approximates mild disability.  The hallux 
valgus on the left has been described as mild.  Upon VA 
examination in August 2002, x-ray examination revealed mild 
left hallux valgus.  The August 2002 VA examination report 
indicates that there was a 16 degree hallux valgus deformity 
of the left great toe.  An August 2005 X-ray examination 
revealed mild left hallux valgus.  

The medical evidence shows that the heloma molle and calluses 
on the left foot cause mild to moderate symptoms, not 
moderately-severe symptoms.  An August 2000 VA examination 
report indicates that there was markedly increased callus to 
the plantar aspect of the foot and lateral aspect of the 
great toe.  The August 2002 VA examination report indicates 
that the left fifth toe was deformed because there was no 
bone and the fleshy residual of the toe curved around the 
fourth toe.  There was mild to moderate tenderness of the 
fifth toe.  The diagnosis was bilateral hallux valgus 
deformity and bilateral heloma molle with no recurrence of 
the callus formation or bone growth in the toes.  The August 
2006 VA examination report indicates that there was a bunion 
on the left great toe.  There was pain on the medial aspect 
of the left great toe, on the hallux valgus deformity and 
bunion.  There was also a 1 centimeter callus on the plantar 
surface of the first metatarsal head of the great toe and a 3 
millimeter corn or heloma molle between the fourth and fifth 
toes.  

Regarding the hallux valgus on the right, the medical 
evidence of record shows that the hallux valgus on the right 
more closely approximates moderate disability, not moderately 
severe disability.  The August 2000 VA examination report 
indicates that the right foot was manifested by moderate arc 
formation with moderate hallux valgus of the proximal 
interphalangeal joint of the great toe.  An August 2002 X-ray 
examination revealed right moderate hallux valgus.  Upon 
examination in August 2002, there was a 16 degree hallux 
valgus deformity on the right great toe.  An August 2005 x-
ray examination revealed right hallux valgus deformity 
similar to the findings in August 2002.  

The medical evidence shows that the heloma molle and calluses 
on the right foot cause mild to moderate symptoms, not 
moderately-severe symptoms.  Upon examination in August 2002, 
there was evidence of hardened callus covering the entire 
foot especially thickened over the first and fifth metatarsal 
heads.  The August 2006 VA examination report indicates that 
there was a callus formation on the plantar surface of the 
first metatarsal head which was tender to palpation.  There 
was tenderness to palpation of the right great toe and the 
fourth and fifth right toes on the lateral aspects.  There 
were no palpable corns on the right foot.  There were some 
calluses on the plantar surface of the right foot on the 
first metatarsal head and over the fourth and fifth toes on 
the plantar surfaces.  The diagnosis was hallux valgus 
deformity of the right foot with recurrent heloma molle with 
no evidence of recurrence of heloma molle.  

The medical evidence of record establishes that the 
symptomatology of the service-connected left and right foot 
disabilities are productive of no more than moderate 
disability.  The hallux valgus of the left and right feet has 
been characterized as mild and moderate respectively.  The 
medical evidence does not establish a moderately severe or 
severe foot disability.  Thus, the Board finds that 
disability evaluations in excess of 10 percent are not 
warranted under Diagnostic Code 5284 for the service-
connected hallux valgus of the left and right feet.  

A higher evaluation, 40 percent, is warranted if there is 
actual loss of use of the foot.  The veteran retains actual 
use of the feet, inasmuch as he is able to walk and stand on 
the feet.  

Loss of use, for purposes of special monthly compensation 
(not at issue in the instant appeal), is said to exist when 
there is no remaining function other than that which would be 
equally well served by amputation at the site of election 
below the knee with prosthesis in place.  The determination 
will be made on the basis of actual remaining function 
whether balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
38 C.F.R. § 4.63.  

The evidence of record shows that at times, the veteran has 
an impaired gait but he is stable on standing, and there is 
no evidence of impaired balance.  He retains the ability to 
walk.  Even if the standard for "actual loss of use" in 
Diagnostic Code 5284 were the same as "loss of use" for 
purposes of special monthly compensation in 38 C.F.R. 4.63, 
the Board cannot conclude that he would be equally well 
served by an amputation with prosthesis.  Thus, disability 
evaluations in excess of 10 percent are not warranted for the 
hallux valgus of the left and right feet under Diagnostic 
Code 5284.

The Board has considered the other diagnostic codes pertinent 
to rating a foot disability.  There is no evidence of 
flatfeet.  The August 2006 VA examination report indicates 
that the veteran did not have a flatfoot condition.  
Therefore, Diagnostic Code 5276 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  There is no 
evidence of clawfoot, so Diagnostic Code 5278 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  
There is no evidence of malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, Diagnostic Code 5283 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  
Rating in excess of 10 percent are not available under 
Diagnostic Codes 5277, 5281, and 5282.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277, 5281, and 5282. 

However, the Board finds that a separate 10 percent rating is 
warranted, by analogy, under Diagnostic Code 5279, 
metatarsalgia, for the bilateral heloma molle.  As discussed 
above, the veteran has symptomatology due to the service-
connected heloma molle which is separate and distinct from 
the symptomatology due to the service-connected hallux valgus 
of the left and right feet, currently rated under Diagnostic 
Code 5280.  The critical element in permitting the assignment 
of multiple ratings under various diagnostic codes is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  The medical evidence of record shows that the 
service-connected hallux valgus of the left and right feet 
affect the great toes, while the heloma molle affect the 
fourth and fifth toes on the left and right feet.  

The medical evidence of record shows that the service-
connected heloma molle of the left foot is manifested by 
deformity of the left fifth toe with no bone and the fleshy 
residual of the toe curved around the fourth toe.  There was 
mild to moderate tenderness of the fifth toe.  See the August 
2002 VA examination report.  The August 2006 VA examination 
report indicates that examination revealed a 3 millimeter 
corn or heloma molle between the fourth and fifth toes.  The 
fifth toe was very short and floppy and there was pain to 
palpation over the fourth and fifth toes of the left foot.  
Regarding the service-connected heloma molle on the right, 
the August 2002 examination revealed evidence of hardened 
callus covering the entire foot especially thickened over the 
first and fifth metatarsal heads.  The August 2006 VA 
examination report indicates that there was tenderness to 
palpation of the fourth and fifth toes on the lateral 
aspects.  There were no palpable corns on the right foot.  
There were some calluses on the plantar surface of the right 
foot over the fourth and fifth toes on the plantar surfaces.  

The Board finds that a separate 10 percent rating is 
warranted, by analogy, under Diagnostic Code 5279 for the 
symptoms of pain over the fourth and fifth toes of the left 
and right feet and for the finding of a 3 millimeter heloma 
between the fourth and fifth toes on the left.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5279.  The 10 percent rating 
is assigned for the symptoms of both feet.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5279 which indicates that the 10 
percent rating is assigned for unilateral or bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5279.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.

However, in this case, where the diagnostic codes under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Codes 5279 
and 5280, are not predicated on loss of range of motion, §§ 
4.40 and 4.45 do not apply.  See Johnson, supra.  

The Board notes that the veteran has other disabilities of 
the feet.  The medical evidence of record shows that the 
veteran was treated for heel pain and there are diagnoses of 
tinea pedis, onychocryptosis, and onychomycosis.  Regarding 
the heel pain, a VA podiatrist opined that the heel pain was 
not related to the service-connected disabilities.  See the 
September 2005 VA podiatry clinic record.  The August 2006 VA 
examination report indicates that the VA examiner, a 
podiatrist, also opined that the left heel plantar fasciitis 
was not related to a service-connected disability or to 
service.  Thus, the symptom of heel pain was not considered 
when evaluating the service-connected hallux valgus with 
recurrent heloma molle of the left and right feet.  

The VA examiner who conducted the August 2006 VA examination 
also opined that the tinea pedis, onychocryptosis, and 
onychomycosis were related to the veteran's period of 
service.  This evidence raises the issue of entitlement to 
service connection for tinea pedis, onychocryptosis, and 
onychomycosis and these issues were referred to the RO for 
appropriate action in the Introduction.  These matters are 
not inextricably intertwined with the issues on appeal since 
they would be rated under separate diagnostic criteria if 
service connection is granted.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Lastly, a review of the evidence does not demonstrate that 
the veteran's service-connected hallux valgus of the left and 
right feet with heloma molle presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, disability evaluations in excess of 10 percent 
are not warranted for the service-connected hallux valgus of 
the right and left feet under Diagnostic Code 5280, for the 
reasons and bases described above.  The Board finds that the 
preponderance of the evidence is against the assignment of 
disability evaluations in excess of 10 percent under 
Diagnostic Code 5280 for the service-connected hallux valgus 
of the right and left feet.  To this extent, the benefits 
sought on appeal are denied.  However, the Board finds that a 
separate 10 percent rating is warranted, by analogy, under 
Diagnostic Code 5279, for the bilateral heloma molle, and the 
claim is granted to that extent.  


(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected traumatic arthritis of the 
left knee and a disability evaluation in excess of 10 percent 
for instability of the left knee is not warranted.  The 
appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for hallux valgus of the left foot is not warranted.  
The appeal is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for hallux valgus of the right foot is not warranted.  
The appeal is denied.  

Entitlement to a 10 percent disability evaluation for 
bilateral heloma molle is warranted, and the appeal is 
granted to that extent, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


